871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alton McCULLOUGH, Plaintiff-Appellant,v.Robert D. JOHNSON, Capt.;  Combs, Lt.;  Draise, Sgt.,Defendants-Appellees.
No. 88-3948.
United States Court of Appeals, Sixth Circuit.
April 19, 1989.

1
Before KEITH and KENNEDY, Circuit Judges, and RICHARD B. McQUADE, Jr., District Judge.*

ORDER

2
Alton McCullough appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
McCullough claimed that prison officials, in particular the institutional Rules Infraction Board, deprived him of his liberty in violation of due process when the Board convicted him and placed him on disciplinary control for the consumption of an intoxicant based on insufficient evidence.  The district court granted the defendants' motion to dismiss concluding that the board's decision comported with the constitutional requirement of due process.


4
Upon consideration, we conclude the district court properly dismissed plaintiff's suit because the urinalysis of McCullough's urine sample was sufficient to support the conviction as it constituted "some evidence," and an inquiry into the sufficiency of evidence is not within the province of federal courts.   See Superintendent Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985);  Turner v. Scroggy, 831 F.2d 135, 139-40 (6th Cir.1987).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, U.S. District Judge for the Northern District of Ohio, sitting by designation